DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1-5, 7, 14, 15, 17, 18, 20 and 24-32 are pending. Claims 1-5, 7 and 24-32 are withdrawn. Claims 6, 8-13 and 21-32 are canceled. Accordingly, Claims 14, 15, 17, 18 and 20 are under examination.

Priority
This application claims the benefit of priority under 35 U.S.C. § 119(e) of U.S. Provisional Application No. 62/434,942, filed December 15, 2016.

Election/Restrictions
Applicant elected with traverse Group 1 as the invention, brimonidine, dorzolamide, latanoprost, and timolol as the components, the presence of a first (poloxamer) and second (polyoxyethylene sorbitan monooleate, i.e., TWEEN®) solubilizing and suspending agent and Example 4 in the reply filed on 1/29/2019.  
The elected formulation in Example 4 requires the following:
(1)    about 0.68 g of timolol maleate powder;
(2)    about 0.225 g of brimonidine tartarate powder;
(3)    about 0.005 g of latanoprost;
(4)    about 2.23 g of dorzolamide hydrochloride powder;
(5)    about 0.354 g of granular sodium chloride;
(6)    about 0.15 g of granular sodium citrate;

(8)    about 100.0 mL of Pluronic L64®; and
 (9)    about 100.0 mL of sterile water (suitable for injections grade).

Information Disclosure Statement
No Information Disclosure Statement(s) was filed.

Rejections Withdrawn
	The 12/28/2020 rejections over Horn in view of Chiou, and Horn in view of Chiou and Tornero Montano were overcome by amendment. Therefore, the rejection was withdrawn.

Claim Rejections - 35 USC § 103
New Rejection
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

A.	Claims 14, 15, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerald Horn (US 2014/0378391) in view of Tornero Montano et al. (US 2009/048261 A1).

Claimed Invention 
Claim 14 encompasses a method for treating or mitigating glaucoma, the method comprising administering a homogenous pharmaceutical composition consisting of 
a) Brimonidine, 
b) Dorzolamide, 
c) Timolol, 
optionally latanoprost, and 
d) poloxamer, 
e) Carboxymethylcellulose (CMC), NaCl, or BAK, 
and 
f) water.

Prior art
Horn teaches ophthalmic formulations for delivery of lipophilic drugs. See title. Formulations are useful for treating glaucoma and contain nonionic surfactants including combinations of poloxamers and polysorbates. See 0022-0027; 0034. Timolol, Brimonidine, Dorzolamide and Latanoprost are all examples of a lipophilic drugs that the formulation is suitable for. See 0015, 0051; claim 7. They are delivered as ophthalmic solutions into the eyes. See 0132. Horn teaches compositions contain poloxamers and Tweens including TWEEN 80, i.e., polysorbate 80 or polyoxyethylene (20) sorbitan monooleate. See 0034, 058, 0129. The compositions additionally may contain water. See 0132.
Horn exemplifies the following composition: 
Active agent (dexmedetomide)
Carboxymethylcellulose (CMC)
Poloxamer
NaCl
BAK
See Horn, 0044.
While Horn teaches Timolol, Brimonidine, Dorzolamide and Latanoprost as lipophilic actives that the formulations of the invention are suitable for, Horn does not exemplify 1) a homogenous mixture of Timolol, Brimonidine, and Dorzolamide and optionally Latanoprost in a single composition or 2) their use for treating glaucoma.

However, the combination of Timolol, Brimonidine, and Dorzolamide was already known for being used in ophthalmic formulations for the effective treatment of glaucoma. For example, Tornero Montano teaches the treatment of open angle glaucoma/ocular hypertension by administering a formulation comprising 2.0% dorzolamide, 0.5% timolol and 0.2% brimonidine. See Figure 1, 0036, 0049, 0052, Claims 1-5. The combination formulation provides a more convenient regimen for providing multiple medications. The decrease in the amount of products and installments may increase the degree of fulfillment and reduce the dilution effect of two different drops applied immediately one after another, consequently increasing the control over intraocular pressure, and also reducing the risk brought upon by chronic use of preservative-containing multidose ophthalmic solutions. See 0031. Compositions containing latanoprost were also shown to reduce intraocular pressure in patients with open angle glaucoma. See 0014.
Accordingly, one of ordinary skill in the art would have found the invention, at the time it was filed, to be prima facie obvious over the teachings of Horn and Tornero Montano because the skilled artisan would have recognized the vehicle formulations, including those exemplified, disclosed by Horn as suitable formulations for delivery of lipophilic drugs such as dorzolamide, timolol and brimonidine. This is because Horn teaches suitable vehicles for ophthalmic formulations containing active drugs and lists Timolol, Brimonidine, Dorzolamide and Latanoprost while Tornero Montano teaches the specific combination product of 2.0% dorzolamide, 0.5% timolol and 0.2% brimonidine as useful for treating glaucoma or intraocular hypertension and such combination of drugs provides convenience.
For Claim 15 wherein the composition is administered in the form of topical eye drops.  Horn teaches eye drops. See 0012, 079, 0147, 0156. Horn teaches drops for the eye. See Tornero Montano, 0049.

Claim 18 requires the glaucoma to be open angle glaucoma. Tornero Montano teaches that the active agents, timolol, brimonidine, dorzolamide and latanoprost treat open angle glaucoma. See 0014.

Claim 20 is drawn to a non-ionic polyoxyethlene-polyoxypropylene block copolymer is poly(ethylene glycol)-block-poly(propylene glycol)-block-poly(ethylene glycol) which encompasses poloxamers.  Horn teaches compositions contain poloxamers and Tweens including TWEEN 80.
 
Response to arguments that are relevant to this new rejection
Applicant argues that Horn concerns compositions that require non-Newtonian viscosity excipients but does not teach treatment of glaucoma. Applicant argues that Chiou fails to cure this alleged deficiency. Applicant argues that there is no reason to remove the non-Newtonian viscosity excipients from Horn. Applicant’s arguments have been fully considered and are not deemed to be persuasive. While Horn may not explicitly mention treatment of glaucoma, Horn teaches ophthalmic compositions for active ingredients that are known for treating glaucoma, i.e. dorzolamide, timolol, brimonidine and latanoprost. Tornero Montano provides support that these agents are for treating glaucoma. Thus, regarding applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
For these reasons, the rejection is deemed to still be proper and is, therefore, maintained. 


B.	 Claims 14, 15, 17, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerald Horn (US 20140378391) in view of Tornero Montano et al. (US 20090048261) as applied to Claims 14, 15, 18 and 20 in view Januleviciene et al. (“A comparison of the effects of dorzolamide/timolol fixed combination versus latanoprost on intraocular pressure and pulsatile ocular blood flow in primary open-angle glaucoma patients.” Act Ophthalmol Scand. 2004;82:730-737).
	NOTE: Januleviciene is added to the rejection to address the concentration of latanoprost claimed in claim 17.

Claimed Invention
For Claim 17, the concentration is about 0.15 mass % brimonidine, about 2.0 mass % dorzolamide, about 0.5 mass % timolol, and about 0.005 % mass latanoprost in the composition is about 0.005 mass %.  

Prior art
The disclosures for Horn and Tornero Montano are outlined above. However, the combination of Horn and Tornero Montano does not explicitly teach latanoprost at 0.005% is added to a composition with timolol, brimonidine and dorzolamide. As outlined above, both references teach timolol, brimonidine and dorzolamide and latanoprost are useful in ophthalmic formulations. Tornero Montano further teaches 0.2 % brimonidine, 2.0 % dorzolamide, 0.5 % timolol and further cites Januleviciene to reference that latanoprost is useful for treating open angle glaucoma. Januleviciene discloses the claimed concentration of 0.005% latanoprost provides therapeutic benefit for treatment of open angle glaucoma. See Januleviciene, abstract.

Given that Tornero Montano teaches that the combination of multiple glaucoma-treating drugs in a single formulation would provide convenience of administration, one of ordinary skill in the art would have found it obvious to combine effective amounts of latanoprost at a concentration of 0.005% to the 0.2 % brimonidine, 2.0 % dorzolamide, 0.5 % timolol-containing composition suggested by Horn and Tornero Montano. The artisan would have further reasonably expected at least an additive effect on treatment of glaucoma with the combination of latanoprost of Januleviciene with timolol/brimonidine/dorzolamide of Tornero Montano. Additionally, one of ordinary skill in the art would have found it obvious to combine drugs known for treating the same condition separately (i.e., brimonidine/dorzolamide/timolol together and latanoprost alone) to form a new composition containing these drugs for treating the same condition. The idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Accordingly, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill before the effective filing date of the claimed invention.   

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065.  The examiner can normally be reached on M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRIS E SIMMONS/            Examiner, Art Unit 1629         

                                                                                                                                                                                   /JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629